United States Court of Appeals
                     For the First Circuit


No. 20-1673

NERIS MONTILLA, on behalf of herself and all others so similarly
   situated; MICHAEL KYRIAKAKIS, on behalf of himself and all
                  others so similarly situated,

                     Plaintiffs, Appellants,

    ROSELIA MONTUFAR, on behalf of herself and all others so
  similarly situated; RUBEN VELASQUEZ, on behalf of himself and
                all others so similarly situated,

                           Plaintiffs,

                               v.

 FEDERAL NATIONAL MORTGAGE ASSOCIATION; FEDERAL HOUSING FINANCE
                            AGENCY,

                     Defendants, Appellees,

   MR. COOPER, f/k/a Nationstar Mortgage, LLC; SETERUS, INC.;
                       C.I.T. BANK, N.A.,

                           Defendants.


                          ERRATA SHEET

     The opinion of this Court, issued on June 8, 2021, is
amended as follows:

     On page 14, line 10, replace "sue-and-be-sue" with "sue-
and-be-sued".